Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered May 24, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police officers acted properly in stopping defendant’s vehicle for a traffic violation related to a cracked windshield. Any ad*197ditional motives for the stop are irrelevant (see People v Robinson, 97 NY2d 341). There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761). Concur— Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.